Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "modulating a duty cycle” rendering the claim indefinite as it is not clear whether the duty cycle is the same as that recited in claim 1 from which claim 7 depends from. For the purpose of examination it is interpreted that there is a duty cycle.
Claims 11-12 and 18-19 all recite “a kinetic model” and it is not clear what the model is, how it is arrived at, and what it necessarily comprises. An ordinary artisan would not recognize what the scope of this limitation sets forth and therefore the scope of the claim cannot be determined and the claims are indefinite. For the purpose of examination it is interpreted that the kinetic model is some parameter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-7, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stibich (US 2017/0173195) in view of Hlavinka (US 2002/0015662) and further in view of Garner (US 2015/0217012).
Regarding claim 1, Stibich (US 2017/0173195) teaches a germicidal disinfection apparatus comprising: a housing assembly comprising a base and array (Fig. 8 housing 108 and lamp posts 102 112); at least one first emitter coupled to the housing and configured to emit ultraviolet light at a wavelength between 100 to 280 nanometers (Fig. 8 light 102, Paragraph [0074], [0080], [0067] the 
While Stibich appears to be silent with regards to a first and second emitter emitting light between 100-280 nm and 400-410 nm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich such that there is a first and second light source to arrive at the claimed invention. The courts have held that a 
410 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich to have a plurality of light sources emitting different wavelengths of light as taught by Hlavinka to arrive at the claimed invention. One would have been motivated to do so to successfully shine distinct wavelengths according to known means to arrive at a successfully operating sterilizing light device. The combination of familiar prior art elements according to known means to arrive at a result that is nothing more than predictable is prima facie obviousness. See MPEP 2143(1)(A) for more details.
Garner (US 2015/0217012) teaches a portable disinfection apparatus comprising an array housing (Fig. 1a-c lamp assembly 150) and a base housing (fig. 1a-c base assembly 110), the base housing containing a motor (fig. 4 motor 154; Paragraph [0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich such that the lamps are rotatable via a motor in the base housing as taught by Garner to arrive at the claimed invention. One would have been motivated to do so to better and more strategically direct light to avoid areas that are not to be treated and to focus on areas to be treated to arrive at a more efficient apparatus. All of the claimed features exist in the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Regarding claim 3, Stibich further teaches the one or more operations further comprise calculating a radiation dose delivered by the at least one first emitter and the at least one second emitter (Column 20 lines 4-9 of US 9,744,255 incorporated into Stibich by reference). Regarding more specifically the limitation that a dose of radiation delivered by the second emitter is calculated, assuming arguendo directed towards the specificity with which Stibich teaches limitation: Stibich teaches in the disclosure that both UV and blue-violet light is used to sterilize the space and therefore it would be necessary for a sensor capable of detecting blue-violet light to be present inherently, or at least obviously.
Regarding claim 4, Stibich further teaches the one or more operations further comprise modulating the duty cycles of the at least one first emitter and the at least one second emitter in response to a ranging sensor input (Fig. 11 steps 170, 174, 180, 184, Column 39 lines 1-15 and 25-32, Column 19 lines 20-31 of US 9,744,255 incorporated into Stibich by reference).
Regarding claim 6, Garner further teaches an orientation sensor operably engaged with the controller (Fig. 6 sensor 210, 212; Paragraphs [0018], [0019], [0067]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the orientation sensor taught by Garner in the device taught by Stibich to arrive at the claimed invention. One would have been motivated to do so to detect an orientation of the rotating lamps.
Regarding claim 7, Stibich further teaches the one or more operations further comprise modulating the duty cycles of the at least one first emitter and the at least one second emitter in 
Regarding claim 9, Garner further teaches determining a zonal orientation using the orientation sensor (Paragraph [0067]).
Regarding claim 10, Garner further teaches A method for controlling microorganisms in an interior environment comprising: positioning the germicidal disinfection apparatus of claim 1 in a first location of the interior environment; pulsing, in a first zonal orientation, an emission from the at least one first emitter and the at least one second emitter; and pulsing, in a second or subsequent zonal orientation, an emission from the at least one first emitter and the at least one second emitter (Claim 1 of Garner).
Regarding claim 11, Stibich further teaches modulating a pulse width according to a parameter (Fig. 11 steps 170, 174, 180, 184, Column 39 lines 1-15 and 25-32, Column 19 lines 20-31 of US 9,744,255 incorporated into Stibich by reference).
Regarding claim 12, Stibich further teaches calculating a parameter according to one or more physical characteristics of the room (Fig. 11 steps 170, 174, 180, 184, Column 39 lines 1-15 and 25-32, Column 19 lines 20-31 of US 9,744,255 incorporated into Stibich by reference).
Regarding claim 13, Stibich in view of Hlavinka in view of Garner teach all the limitations shared with claim 1, and further teach the motor is configured to rotate the array housing 360 degrees around an axis (Paragraph [0029] of Garner) and that instructions comprise engaging the motor to rotate the array housing between two or more zonal orientations (Paragraph [0029]) wherein each zonal orientation comprises an emission zone corresponding to the beam angle of the plurality of emitters (inherent or at least obvious that the emitters emit in a zone). Hlavinka further teaches the lights having a beam angle of less than 180 degrees (Paragraph [0100]).

Regarding claim 18, Stibich further teaches modulating a duty cycle of the first and second emitter according to a parameter (Column 19 lines 20-31 of US 9,744,255 incorporated into Stibich by reference).
Regarding claim 19, Stibich further teaches modulating a pulse width according to a parameter (Fig. 11 steps 170, 174, 180, 184, Column 39 lines 1-15 and 25-32, Column 19 lines 20-31 of US 9,744,255 incorporated into Stibich by reference).
Regarding claim 20, Garner further teaches A method for controlling microorganisms in an interior environment comprising: positioning the germicidal disinfection apparatus of claim 1 in a first location of the interior environment; pulsing, in a first zonal orientation, an emission from the at least one first emitter and the at least one second emitter; and pulsing, in a second or subsequent zonal orientation, an emission from the at least one first emitter and the at least one second emitter (Claim 1 of Garner).

Allowable Subject Matter
Claims 5, 8 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Stibich in view of Hlavinka in view of Garner teaches all the limitations of claim 1 and further teaches a radiation sensor (Paragraph [0031]). However, the prior art fails to teach or fairly suggest a “dual-band” radiation sensor. Therefore the claims containing the limitation, claims 5, 8, and 14-16 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.H./              Examiner, Art Unit 1799                                                                                                                                                                                          
/SEAN E CONLEY/               Primary Examiner, Art Unit 1759